Citation Nr: 1712929	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

In a January 2016 remand, the Board directed that a VA opinion as to the etiology of the Veteran's low back disorder be obtained.  The Board specifically directed the VA examiner to provide an opinion as to whether the Veteran's low back disorder preexisted the Veteran's military service.  If a currently or previously diagnosed low back disorder was found to have preexisted military service, the examiner was instructed to state the specific evidence upon which the finding was made.

In a May 2016 opinion, the VA examiner stated "The Veterans pre-existing back condition did not worsen during service."  The VA examiner stated "At the time of induction, it was reported that [V]eteran had a pre-existing back condition but he was able to pass his physical."  The VA examiner did not provide a rationale to support the opinion that the Veteran's low back disorder preexisted military service.  It is unclear whether the opinion is based solely on the Veteran's statements at the time of his enlistment in service.  As the VA examiner did not provide a rationale for the opinion, as requested in the remand, the opinion is inadequate and the claim must be remanded.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who provided the May 2016 VA opinion, or if unavailable, a VA examiner with appropriate expertise.  An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder, to include thoracic lumbar spondylosis and lumbar degenerative disc disease is related to the Veteran's military service.   

The examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder preexisted the Veteran's military service.  If a currently or previously diagnosed low back disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made.

If a currently or previously diagnosed low back disorder is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting low back disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting low back disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Thereafter, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


